United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1184
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                 Mario Johnson, also known as Mario D. Clemons

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: June 29, 2017
                                Filed: July 12, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Mario Johnson directly appeals after the district court1 revoked his supervised
release and sentenced him to a within-guidelines prison term plus supervised release

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
with special conditions. His counsel has filed a brief arguing that the district court
plainly erred in imposing special conditions of supervised release related to treatment
programs. In addition, his counsel has moved for leave to withdraw.

       Upon careful review, we conclude that the district court did not plainly err in
imposing the special conditions of supervised release. See United States v.
Wisecarver, 644 F.3d 764, 775 (8th Cir. 2011) (explaining that unobjected-to special
conditions of supervised release are reviewed for plain error); see also 18 U.S.C.
§ 3583(d) (providing that special release conditions must be reasonably related to 18
U.S.C. § 3553(a) sentencing factors and must involve no greater deprivation of liberty
than is reasonably necessary to advance § 3553(a) purposes). Accordingly, we grant
counsel leave to withdraw, and we affirm.
                       ______________________________




                                         -2-